Title: To Thomas Jefferson from John Milledge, 10 February 1809
From: Milledge, John
To: Jefferson, Thomas


                  
                     Sir, 
                     City of Washington 10th. Feby. 1809.
                  
                  I deem it proper to submit to your perusal, the inclosed letter, from Major Seagrove, with its enclosure, which I recieved by this mornings mail— 
                  I am very respectfully Your Ob. Svt
                  
                     Jno. Milledge 
                     
                  
               